Detailed Action
This office action is a response to an application filed on 2/02/2021.
Claims 1 – 4, 6 -10, 12 -21, and 23 - 38 are pending; Claims 1-4, 6, 8-10, 14-17, 19-21, and 25-30 are amended, Claims 5, 11, and 22 are cancelled; Claims 31-38.
Response to Arguments
Applicant's arguments filed 2/02/2021 have been fully considered but they are not persuasive.
Applicant argues that the cited sections of the applied references do not disclose "determining, for a device-to-device communication with another UE, a modulation and coding scheme (MCS) table, of a set of MCS tables, based at least in part on a transmission mode of the device-to-device communication," as recited in independent claim 1, as amended. Independent claims 14, 25, and 28, as amended, recite similar features. Applicant further argues that dependent claims 6 and 7 are patentable for reasons of their own as dependent claim 6 further claims that "the transmission mode corresponds to at least one MCS table of the set of MCS tables." Applicant argues that ZANG and YE do not disclose any correspondence between a transmission mode and a MCS table, let alone a "transmission mode corresponds to at least one MCS table of the set of MCS tables" as recited in claim 6.
Examiner cites Nammi United States Patent Application 20190260495 who teaches where the transmission mode corresponds to at least one MCS table of the set of MCS tables; ¶[0084] Selecting the modulation and coding scheme table can comprise selecting the modulation and coding scheme table based on at least one of: a feedback reporting mode, a frequency band of downlink and/or uplink transmission, a performance of the radio network node, base station transmission power, a deployment scenario of the user equipment, a radio environment of the user equipment, or a user equipment recommendation regarding a channel quality indicator table.

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 36 and 38 use the term “means for determining” , “means for transmitting”, and means for receiving”.  Support for these terms are found, at in Figures 1, 3A, 3B and ¶[0033-0034] and ¶[0040-0041].   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 – 4, 6 -10, 12 -21, and 23 - 38 are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang United States Patent Application  20190356451 in view of Ye United States Patent Application 20200053835 in further view of Nammi United States Patent Application 20190260495.
With regards to Claims 1, 25, 35, and 37 Zhang teaches where of a method of wireless communication performed by a user equipment (UE), comprising: determining, for a device-to-device communication with another UE, a modulation and coding scheme (MCS) configuration, of a set of MCS configurations, based at least in part on a transmission mode, a packet characteristic, or a combination thereof; ¶ [0305] Way 3: If the second-type V2X UE  [Device to Device Communication] can identify whether the received PSCCH is from the first-type V2X UE or the second-type V2X UE [A PSCCH can be a packet characteristic first/second type V2X UE imply transmission type see ¶[0267] QPSK and 16 QAM ], and if the received PSCCH is from the second-type V2X UE, it is determined that the modulation scheme satisfies Q'=Q'.sub.m according to the Table 2 [a set of MCS configurations] and the MCS indication information of the PSCCH; 
 Zhang does not explicitly teach of transmitting, to the other UE, data using an MCS selected based at least in part on the MCS configuration.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang  transmitting, to the other UE, data using an MCS selected based at least in part on the MCS configuration. Ye in the same field of endeavor teaches in ¶[0112] ] Since V2X is considered as an application use scenario of URLLC and it has the reliability requirement of 1-10.sup.-5 in several use cases, it is reasonable that V2X uses both MCS tables. Hence, the configuration and dynamic indication of which MCS table is used for NR V2X sidelink transmissions, may need to be designed.
One would have been motivated to modify Zhang in this manner so the best MCS configuration can be used.	
Zhang does not explicitly teach of transmitting, to the other UE, data using an MCS selected based at least in part on the MCS table. Nammi in the same field of endeavor teaches in ¶ [0084] Selecting the modulation and coding scheme table can comprise selecting the modulation and coding scheme table based on a geometry of the user equipment. Selecting the modulation and coding scheme table can comprise selecting the modulation and coding scheme table based on at least one of: a feedback reporting mode,  
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang.
One would have been motivated to modify Zhang in this manner so that a MCS can be dynamically selected using a MCS table.		
With regards to Claims 2, 15, 26, and 29, Zhang teaches where determining the MCS configuration comprises of determining the MCS configuration based at least in part on at least one of a capability of the UE, a transmission mode of the device-to-device communication, a received indication from the other UE, or a combination thereof.  ¶ [0299] Way 1: The second-type V2X UE reads MCS indication information in the PSCCH from the other UEs, and determines a modulation scheme Q'=Q'.sub.m according to an MCS-TBS table.
¶ [0084] Selecting the modulation and coding scheme table can comprise selecting the modulation and coding scheme table based on a geometry of the user equipment. Selecting the modulation and coding scheme table can comprise selecting the modulation and coding scheme table based on at least one of: a feedback reporting mode,  
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang.
One would have been motivated to modify Zhang in this manner so that a MCS can be dynamically selected using a MCS table.		

With regards to Claims 3, 27, Zhang teaches where the UE is configured to determine the MCS configuration based at least in part on a capability of the UE; ¶ [0299] Way 1: The second-type V2X UE reads MCS indication information in the PSCCH from the other UEs, and determines a modulation scheme Q'=Q'.sub.m according to an MCS-TBS table.
Zhang does not explicitly teach of transmitting, to the other UE, data using an MCS selected based at least in part on the MCS table. Nammi in the same field of endeavor teaches in ¶ [0084] Selecting the modulation and coding scheme table can comprise selecting the modulation and coding scheme table based on a geometry of the user equipment. Selecting the modulation and coding scheme table can comprise selecting the modulation and coding scheme table based on at least one of: a feedback reporting mode. 
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang. 
One would have been motivated to modify Zhang in this manner so that a MCS can be dynamically selected using a MCS table.		
With regards to Claims 4, 16, and 30, Zhang teaches where  the capability of the UE relates to at least one of: one or more MCS configurations usable by the UE, a maximum modulation order parameter, a maximum packet size parameter, a maximum transport block size parameter, or a  ¶ [0014] In the Rel-15 or greater, after 64 QAM is introduced and if there are still eight available symbols, in an existing MCS table, it is possible that the coding rate of multiple MCS indexes exceeds 0.93 so that the UE cannot decode correctly. Therefore, it is necessary to adjust the existing MCS table.
Zhang does not explicitly teach of transmitting, to the other UE, data using an MCS selected based at least in part on the MCS table. Nammi in the same field of endeavor teaches in ¶ [0084] Selecting the modulation and coding scheme table can comprise selecting the modulation and coding scheme table based on a geometry of the user equipment. Selecting the modulation and coding scheme table can comprise selecting the modulation and coding scheme table based on at least one of: a feedback reporting mode,  
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang.
One would have been motivated to modify Zhang in this manner so that a MCS can be dynamically selected using a MCS table.		

With regards to Claims 6, 17, Zhang teaches where the transmission mode corresponds to at least one MCS table of the set of MCS table; ¶ [0305] Way 3: If the second-type V2X UE can identify whether the received PSCCH is from the first-type V2X UE or the second-type V2X UE, and if the received PSCCH is from the second-type V2X UE, it is determined that the modulation scheme satisfies Q'=Q'.sub.m according to the Table 2 and the MCS indication information of the PSCCH.
Zhang does not explicitly teach of transmitting, to the other UE, data using an MCS selected based at least in part on the MCS table. Nammi in the same field of endeavor teaches in ¶ [0084] Selecting the modulation and coding scheme table can comprise selecting the modulation and coding scheme table based on a geometry of the user equipment. Selecting the modulation and coding scheme table can comprise selecting the modulation and coding scheme table based on at least one of: a feedback reporting mode,  
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang.
One would have been motivated to modify Zhang in this manner so that a MCS can be dynamically selected using a MCS table.	
With regards to Claims 7, 18, Zhang teaches discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Zhang where the transmission mode is one of a unicast transmission mode, a groupcast transmission mode, a multicast transmission mode, a broadcast transmission mode, or a combination thereof. Ye in the same field of endeavor teaches in ¶[0040] The transceiver 120 may be configured to modulate the signals that are to be transmitted by the transmit/receive element 122 and to demodulate the signals that are received by the transmit/receive element 122. As noted above, the WTRU 102 may have multi-mode capabilities.[ Multi-mode capabilities implies different transmission modes – e.g. unicast]   
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang.
One would have been motivated to modify Zhang in this manner so that a MCS of the MCS configuration can be flexibly selected to match one on many different appropriate transmission modes.	
Zhang does not explicitly teach of transmitting, to the other UE, data using an MCS selected based at least in part on the MCS table. Nammi in the same field of endeavor teaches in ¶ [0084] Selecting the modulation and coding scheme table can comprise selecting the modulation and coding scheme table based on a geometry of the user equipment. Selecting the modulation and coding scheme table can comprise selecting the modulation and coding scheme table based on at least one of: a feedback reporting mode,  
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang.


With regards to Claim 8, Zhang teaches where the UE is configured to determine the MCS configuration based at least in part on a received indication from the other UE; ¶ [0305] Way 3: If the second-type V2X UE can identify whether the received PSCCH is from the first-type V2X UE or the second-type V2X UE, and if the received PSCCH is from the second-type V2X UE, it is determined that the modulation scheme satisfies Q'=Q'.sub.m according to the Table 2 and the MCS indication information of the PSCCH.
Zhang does not explicitly teach of transmitting, to the other UE, data using an MCS selected based at least in part on the MCS table. Nammi in the same field of endeavor teaches in ¶ [0084] Selecting the modulation and coding scheme table can comprise selecting the modulation and coding scheme table based on a geometry of the user equipment. Selecting the modulation and coding scheme table can comprise selecting the modulation and coding scheme table based on at least one of: a feedback reporting mode,  
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang.
One would have been motivated to modify Zhang in this manner so that a MCS can be dynamically selected using a MCS table.		

 With regards to Claims 9, 20, Zhang teaches where the received indication includes information identifying at least one of: a capability of the other UE, an MCS configuration selected by the other UE. ¶ [0299] Way 1: The second-type V2X UE reads MCS indication information in the PSCCH from the other UEs, and determines a modulation scheme Q'=Q'.sub.m according to an MCS-TBS table.

With regards to Claims 10, 21, Zhang teaches where the UE is configured to receive the received indication in connection with at least one of: a connection establishment procedure, a signal quality measurement procedure, an indicator broadcasting procedure; ¶ [0308] Generally, during the initial transmission of a data packet, if the coding rate exceeds 0.93, the UE may not be unable to correctly decode the data packet, so that the UE cannot decode this data packet. In the LTE Rel-8 system, during the definition of the TBS.
Zhang does not explicitly teach of transmitting, to the other UE, data using an MCS selected based at least in part on the MCS table. Nammi in the same field of endeavor teaches in ¶ [0084] Selecting the modulation and coding scheme table can comprise selecting the modulation and coding scheme table based on a geometry of the user equipment. Selecting the modulation and coding scheme table can comprise selecting the modulation and coding scheme table based on at least one of: a feedback reporting mode,  
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang.
One would have been motivated to modify Zhang in this manner so that a MCS can be dynamically selected using a MCS table.		

With regards to Claims 12, 23, Zhang teaches where the device-to-device communication is at least one of sidelink communication, vehicle-to-everything (V2X) communication, vehicle- to-vehicle (V2V) communication, or peer-to-peer (P2P) communication; ¶ [0005] Device to Device (D2D) communication technology has been standardized in 3GPP by virtue of its enormous potential value in the field of public security and general civil communications. In the 3GPP standard, the direct communication link between a device and another device is called a sidelink, which is similar with an uplink and a downlink There are also a control channel and a data channel on the sidelink The former is called a Physical Sidelink Control CHannel (PSCCH), and the latter is called a Physical Sidelink Shared Channel (PSSCH). The PSCCH is for indicating information such as the time-frequency domain resource position of PSSCH transmission, the modulation and coding mode, and the reception target ID for the PSSCH. The PSSCH is for carrying data
With regards to Claims 13, 24, Zhang teaches where the device-to-device communication between the UE and the other UE is via at least one network relay; ¶ [0007] Since the V2X communications service has a natural periodicity, it is possible to generate multiple periodic services for each terminal participating in theV2X communications. Thus, a Semi-Persistent Scheduling (SPS) is introduced in the current standardized V2X system. According to this, in the resource allocation mode controlled by the eNB in the V2X communications (Mode 3), the eNB will configure, through the RRC layer signaling, one or more SPS configurations for the UE performing the V2X communications.
With regards to Claims 14, 28, Zhang teaches where of a method of wireless communication performed by a user equipment (UE), comprising: determining, for a device-to-device communication with another UE, a modulation and coding scheme (MCS) configuration, of a set of MCS configurations, based at least in part on a transmission mode, a packet characteristic, or a combination thereof; ¶ [0305] Way 3: If the second-type V2X UE  [Device to Device Communication] can identify whether the received PSCCH is from the first-type V2X UE or the second-type V2X UE [A PSCCH can be a packet characteristic first/second type V2X UE imply transmission type see ¶[0267] QPSK and 16 QAM ], and if the received PSCCH is from the second-type V2X UE, it is determined that the modulation scheme satisfies Q'=Q'.sub.m according to the Table 2 [a set of MCS configurations] 9and the MCS indication information of the PSCCH;

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang  receiving from the other UE, data using an MCS selected based at least in part on the MCS configuration. Ye in the same field of endeavor teaches in ¶[0117] ]  Some examples include a WTRU procedure for configuring NR V2X sidelink monitoring. In some examples, a WTRU is configured by a higher layer to receive V2X sidelink communications. Table 2 includes pseudocode for an example procedure may be followed for the WTRU in such cases, to determine the parameters for receiving V2X sidelink communications.
One would have been motivated to modify Zhang in this manner so the best MCS configuration can be used.
Zhang does not explicitly teach of transmitting, to the other UE, data using an MCS selected based at least in part on the MCS table. Nammi in the same field of endeavor teaches in ¶ [0084] Selecting the modulation and coding scheme table can comprise selecting the modulation and coding scheme table based on a geometry of the user equipment. Selecting the modulation and coding scheme table can comprise selecting the modulation and coding scheme table based on at least one of: a feedback reporting mode.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of 
One would have been motivated to modify Zhang in this manner so that a MCS can be dynamically selected using a MCS table.		
With regards to Claim 19, Zhang teaches where the UE is configured to provide an indicator of the MCS configuration to the other UE; ¶ [0299] Way 1: The second-type V2X UE reads MCS indication information in the PSCCH from the other UEs, and determines a modulation scheme Q'=Q'.sub.m according to an MCS-TBS table.
With regards to Claims 31, Zhang teaches discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Zhang where the wherein, when the transmission mode is a broadcast transmission mode, the MCS table is determined to be a first MCS table of the set of MCS tables based at least in part on the transmission mode being the broadcast transmission mode, and wherein, when the transmission mode is a unicast transmission mode, the MCS table is selected from the first MCS table and a second MCS table, of the set of MCS tables, based at least in part on the transmission mode being the unicast transmission and a capability of the UE. . Nammi in the same field of endeavor teaches in  ¶ [0108] Since NR has different physical layer structures and procedures from LTE, the NR Uu interface may need to be modified from the LTE Uu interface. Further, unlike the LTE sidelink, which supports only broadcast, the NR sidelink may support group-cast or unicast. Thus, the NR Uu interface may need to support NR sidelink group-cast or unicast. Accordingly, it may be desired to modify the NR Uu interface to support the configuration and dynamic resource allocation for NR unicast or group-cast sidelink.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang.
One would have been motivated to modify Zhang in this manner so that a MCS mode can be dynamically selected using a MCS table.		
With regards to Claims 32, 33, and 34, Zhang teaches discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Zhang where the MCS table is determined to be an MCS table associated with a first modulation scheme based at least in part on the transmission mode being a unicast transmission. Ye in the same field of endeavor teaches in  ¶ [0108] Since NR has different physical layer structures and procedures from LTE, the NR Uu interface may need to be modified from the LTE Uu interface. Further, unlike the LTE sidelink, which supports only broadcast, the NR sidelink may support group-cast or unicast. Thus, the NR Uu interface may need to support NR sidelink group-cast or unicast. Accordingly, it may be desired to modify the NR Uu interface to support the configuration and dynamic resource allocation for NR unicast or group-cast sidelink.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang.
One would have been motivated to modify Zhang in this manner so that a MCS mode can be dynamically selected using a MCS table.		
With regards to Claims 36 and 38, Zhang teaches where of a method of wireless communication performed by a user equipment (UE), comprising: means for determining, for a device-to-device communication with another UE, a modulation and coding scheme (MCS) configuration, of a set of MCS configurations, based at least in part on a transmission mode, a packet characteristic, or a combination thereof; ¶ [0305] Way 3: If the second-type V2X UE  [Device to Device Communication] can identify whether the received PSCCH is from the first-type V2X UE or the second-type V2X UE [A PSCCH can be a packet characteristic first/second type V2X UE imply transmission type see ¶[0267] QPSK and 16 QAM ], and if the received PSCCH is from the second-type V2X UE, it is determined that the modulation scheme satisfies Q'=Q'.sub.m according to the Table 2 [a set of MCS configurations] 9and the MCS indication information of the PSCCH; 

 Zhang does not explicitly teach of means for transmitting, to the other UE, data using an MCS selected based at least in part on the MCS configuration.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang  transmitting, to the other UE, data using an MCS selected based at least in part on the MCS configuration. Ye in the same field of endeavor teaches in ¶[0112]  Since V2X is considered as an application use scenario of URLLC and it has the reliability requirement of 1-10.sup.-5 in several use cases, it is reasonable that V2X uses both MCS tables. Hence, the configuration and dynamic indication of which MCS table is used for NR V2X sidelink transmissions, may need to be designed.
One would have been motivated to modify Zhang in this manner so the best MCS configuration can be used.	

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang.
One would have been motivated to modify Zhang in this manner so that a MCS can be dynamically selected using a MCS table.	
Final Action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462